UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-20908 PREMIER FINANCIAL BANCORP, INC. (Exact name of registrant as specified in its charter) Kentucky 61-1206757 (State or other jurisdiction of incorporation organization) (I.R.S. Employer Identification No.) 2883 Fifth Avenue Huntington, West Virginia 25702 (Address of principal executive offices) (Zip Code) Registrant’s telephone number(304) 525-1600 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to filing requirements for the past 90 days.Yes þNo o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer, ”and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer o. Accelerated filero. Non-accelerated filero (Do not check if smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act).YesoNo þ. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practical date. Common stock, no par value, – 6,392,772 shares outstanding at August 1, Table of Contents PREMIER FINANCIAL BANCORP, INC. JUNE 30, 2009 INDEX TO REPORT Part I - Financial Information Item 1 – Financial Statements 3 Item 2 – Management’s Discussion and Analysis 26 Item 3 – Quantitative and Qualitative Disclosures about Market Risk 38 Item 4(T) – Controls and Procedures 38 Part II - Other Information 40 Item 1 – Legal Proceedings 40 Item 1A – Risk Factors 40 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3 – Defaults Upon Senior Securities 40 Item 4 – Submission of Matters to a Vote of Security Holders 40 Item 5 – Other Information 40 Item 6 – Exhibits 41 Signatures- 42 2. Table of Contents PREMIER FINANCIAL BANCORP, INC. JUNE 30, 2009 PART I- FINANCIAL INFORMATION Item 1.Financial Statements The accompanying information has not been audited by independent public accountants; however, in the opinion of management such information reflects all adjustments necessary for a fair presentation of the results for the interim period.All such adjustments are of a normal and recurring nature.Premier Financial Bancorp, Inc.’s (“Premier’s”) accounting and reporting policies are in accordance with accounting principles generally accepted in the United States of America.Certain accounting principles used by Premier involve a significant amount of judgment about future events and require the use of estimates in their application.The following policies are particularly sensitive in terms of judgments and the extent to which estimates are used: allowance for loan losses, the identification and evaluation of impaired loans, the impairment of goodwill, the realization of deferred tax assets and stock based compensation disclosures.These estimates are based on assumptions that may involve significant uncertainty at the time of their use.However, the policies, the estimates and the estimation process as well as the resulting disclosures are periodically reviewed by the Audit Committee of the Board of Directors and material estimates are subject to review as part of the external audit by the independent public accountants. The accompanying financial statements are presented in accordance with the requirements of Form 10-Q and consequently do not include all of the disclosures normally required by accounting principles generally accepted in the United States of America or those normally made in the registrant’s annual report on Form 10-K.Accordingly, the reader of the Form 10-Q may wish to refer to the registrant’s Form 10-K for the year ended December 31, 2008 for further information in this regard. Index to consolidated financial statements: Consolidated Balance Sheets 4 Consolidated Statements of Net Income 5 Consolidated Statements of Comprehensive Income 6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 9 3. Table of Contents PREMIER FINANCIAL BANCORP, INC. CONSOLIDATED BALANCE SHEETS JUNE 30, 2, 2008 (DOLLARS IN THOUSANDS, EXCEPT PER SHARE DATA) (UNAUDITED) 2009 2008 ASSETS Cash and due from banks $ 25,133 $ 22,148 Federal funds sold 12,979 15,899 Securities available for sale 180,911 175,741 Loans held for sale 3,805 1,193 Loans 465,077 467,111 Allowance for loan losses (8,450 ) (8,544 ) Net loans 456,627 458,567 Federal Home Loan Bank and Federal Reserve Bank stock 3,874 3,931 Premises and equipment, net 11,443 11,367 Real estate and other property acquired through foreclosure 997 1,056 Interest receivable 3,004 3,720 Goodwill 28,724 28,543 Other intangible assets 1,287 1,431 Other assets 484 869 Total assets $ 729,268 $ 724,465 LIABILITIES AND STOCKHOLDERS' EQUITY Deposits Non-interest bearing $ 106,762 $ 101,588 Time deposits, $100,000 and over 78,058 71,145 Other interest bearing 416,962 416,449 Total deposits 601,782 589,182 Federal funds purchased - - Securities sold under agreements to repurchase 12,144 18,351 Federal Home Loan Bank advances 6,219 7,607 Other borrowed funds 14,599 15,560 Interest payable 952 1,054 Other liabilities 3,463 3,289 Total liabilities 639,159 635,043 Stockholders' equity Preferred stock, no par value; 1,000,000 shares authorized; none issued or outstanding - - Common stock, no par value; 10,000,000 shares authorized; 6,392,772 shares issued and outstanding 2,264 2,264 Additional paid in capital 58,292 58,265 Retained earnings 28,524 27,346 Accumulated other comprehensive income 1,029 1,547 Total stockholders' equity 90,109 89,422 Total liabilities and stockholders' equity $ 729,268 $ 724,465 See Accompanying Notes to Consolidated Financial Statements 4. Table of Contents PREMIER FINANCIAL BANCORP, INC. CONSOLIDATED STATEMENTS OF INCOME THREE AND SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED, DOLLARS IN THOUSANDS, EXCEPT PER SHARE DATA) Three Months Ended June 30, Six Months Ended June 30, 2009 2008 2009 2008 Interest income Loans, including fees $ 7,453 $ 7,296 $ 14,878 $ 13,849 Securities available for sale Taxable 1,587 1,858 3,223 3,388 Tax-exempt 61 57 118 93 Federal funds sold and other 19 222 37 530 Total interest income 9,120 9,433 18,256 17,860 Interest expense Deposits 2,236 2,751 4,589 5,339 Repurchase agreements and other 29 53 62 106 FHLB advances and other borrowings 193 180 385 372 Total interest expense 2,458 2,984 5,036 5,817 Net interest income 6,662 6,449 13,220 12,043 Provision for loan losses 110 91 212 (44 ) Net interest income after provision for loan losses 6,552 6,358 13,008 12,087 Non-interest income Service charges on deposit accounts 828 825 1,553 1,463 Electronic banking income 256 219 492 382 Secondary market mortgage income 129 139 212 300 Gain on sale of securities - 93 - 93 Other 113 276 239 380 1,326 1,552 2,496 2,618 Non-interest expenses Salaries and employee benefits 2,656 2,534 5,450 4,759 Occupancy and equipment expenses 651 668 1,363 1,168 Outside data processing 779 591 1,534 1,175 Professional fees 241 222 582 401 Taxes, other than payroll, property and income 175 164 353 318 Write-downs, expenses, sales of other real estate owned, net 54 20 131 30 Supplies 100 98 208 180 FDIC insurance 515 83 606 131 Other expenses 714 624 1,422 964 5,885 5,004 11,649 9,126 Income before income taxes 1,993 2,906 3,855 5,579 Provision for income taxes 638 976 1,271 1,875 Net income $ 1,355 $ 1,930 $ 2,584 $ 3,704 Weighted average shares outstanding: Basic 6,393 6,012 6,393 5,625 Diluted 6,393 6,018 6,393 5,653 Net income per share: Basic $ 0.21 $ 0.32 $ 0.40 $ 0.66 Diluted 0.21 0.32 0.40 0.66 Dividends per share 0.11 0.11 0.22 0.21 See Accompanying Notes to Consolidated Financial Statements 5. Table of Contents PREMIER FINANCIAL BANCORP, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME THREE AND SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED, DOLLARS IN THOUSANDS, EXCEPT PER SHARE DATA) Three Months Ended June 30, Six Months Ended June 30, 2009 2008 2009 2008 Net income $ 1,355 $ 1,930 $ 2,584 $ 3,704 Other comprehensive income: Unrealized losses arising during the period (888 ) (5,539 ) (785 ) (1,983 ) Reclassification of realized amount - (93 ) - (93 ) Net change in unrealized gain (loss) on securities (888 ) (5,632 ) (785 ) (2,076 ) Less tax impact (302 ) (1,915 ) (267 ) (706 ) Other comprehensive loss: (586 ) (3,717 ) (518 ) (1,370 ) Comprehensive income (loss) $ 769 $ (1,787 ) $ 2,066 $ 2,334 See Accompanying Notes to Consolidated Financial Statements 6. Table of Contents PREMIER FINANCIAL BANCORP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED, DOLLARS IN THOUSANDS, EXCEPT PER SHARE DATA) 2009 2008 Cash flows from operating activities Net income $ 2,584 $ 3,704 Adjustments to reconcile net income to net cash from operating activities Depreciation 516 461 Provision for loan losses 212 (44 ) Amortization (accretion), net 251 (8 ) FHLB stock dividends - (67 ) OREO writedowns (gains on sales), net 133 21 Stock compensation expense 27 57 Loans originated for sale (14,987 ) (15,727 ) Secondary market loans sold 12,587 14,949 Secondary market income (212 ) (300 ) Changes in : Interest receivable 716 5 Other assets 421 1,003 Interest payable (102 ) (115 ) Other liabilities 174 239 Net cash from operating activities 2,320 4,178 Cash flows from investing activities Purchases of securities available for sale (85,061 ) (58,350 ) Proceeds from maturities and calls of securities available for sale 78,953 44,099 Proceeds from sales of securities available for sale - 1,995 Redemption of FRB and FHLBstock, (net of purchases) 107 (99 ) Purchases of subsidiaries, net of cash received - (8,717 ) Net change in federal funds sold 2,920 7,034 Net change in loans 1,429 (7,887 ) Purchases of premises and equipment, net (592 ) (716 ) Proceeds from sale of other real estate acquired through foreclosure 225 266 Net cash from investing activities (2,019 ) (22,375 ) Cash flows from financing activities Net change in deposits 12,646 2,346 Cash dividends paid (1,406 ) (1,227 ) Net change in short-term Federal Home Loan Bank advances (1,300 ) - Repayment of Federal Home Loan Bank advances (88 ) (91 ) Repayment of other borrowed funds (961 ) (3,297 ) Proceeds from other borrowings - 11,532 Net change in federal funds purchased - (191 ) Net change in agreements to repurchase securities (6,207 ) 11,328 Net cash from financing activities 2,684 20,400 Net change in cash and cash equivalents 2,985 2,203 Cash and cash equivalents at beginning of period 22,148 22,365 Cash and cash equivalents at end of period $ 25,133 $ 24,568 (continued) 7. Table of Contents PREMIER FINANCIAL BANCORP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (continued) SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED, DOLLARS IN THOUSANDS, EXCEPT PER SHARE DATA) 2009 2008 Supplemental disclosures of cash flow information: Cash paid during period for interest $ 5,138 $ 5,932 Loans transferred to real estate acquired through foreclosure 299 251 Subsidiaries acquired Fair value of assets acquired from Citizens First Bank, Inc. $ - $ 68,048 Common stock issued to acquire Citizens First Bank, Inc. - 6,400 Cash paid for capital stock of Citizens First Bank, Inc. - 5,300 Liabilities assumed of Citizens First Bank, Inc. - $ 56,348 Fair value of assets acquired from Traders Bankshares, Inc. $ - $ 112,488 Common stock issued to acquire Traders Bankshares, Inc. - 9,138 Cash paid for capital stock of Traders Bankshares, Inc. - 9,002 Liabilities assumed of Traders Bankshares, Inc. - $ 94,348 See Accompanying Notes to Consolidated Financial Statements 8. Table of Contents PREMIER FINANCIAL BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED, DOLLARS IN TABLES IN THOUSANDS, EXCEPT PER SHARE DATA) NOTE1 - BASIS OF PRESENTATION The consolidated financial statements include the accounts of Premier Financial Bancorp, Inc. (the Company) and its wholly owned subsidiaries: June 30, 2009 Year Total Net Income Subsidiary Location Acquired Assets Qtr Six Mos Citizens Deposit Bank & Trust Vanceburg, Kentucky 1991 $ 124,564 $ 396 $ 795 Farmers Deposit Bank Eminence, Kentucky 1996 64,801 72 225 Ohio River Bank Ironton, Ohio 1998 88,744 268 589 First Central Bank, Inc. Philippi, West Virginia 1998 118,075 274 429 Boone County Bank, Inc. Madison, West Virginia 1998 168,770 438 911 Traders Bank Spencer, West Virginia 2008 165,034 269 410 Mt. Vernon Financial Holdings, Inc. Huntington, West Virginia 1999 301 (7 ) (15 ) Parent and Intercompany Eliminations (1,021 ) (355 ) (760 ) Consolidated Total $ 729,268 $ 1,355 $ 2,584 All significant intercompany transactions and balances have been eliminated. In December 2007, the FASB issued SFAS No. 141 (revised 2007), Business Combinations (“FAS 141(R)”), which establishes principles and requirements for how an acquirer recognizes and measures in its financial statements the identifiable assets acquired, the liabilities assumed, and any noncontrolling interest in an acquiree, including the recognition and measurement of goodwill acquired in a business combination.FAS 141(R) is effective for fiscal years beginning on or after December 15, 2008.Earlier adoption is prohibited.There was no impact to the Company upon adoption of this standard, but the accounting for future business combinations will be different from prior practice. In December 2007, the FASB issued SFAS No. 160, “Noncontrolling Interest in Consolidated Financial Statements, an amendment of ARB No. 51”(“FAS 160”), which changes the accounting and reporting for minority interests, which will be recharacterized as noncontrolling interests and classified as a component of equity within the consolidated balance sheets. FAS 160 is effective as of the beginning of the first fiscal year beginning on or after December 15, 2008.Earlier adoption is prohibited. The Company currently does not have any noncontrolling interests in its subsidiaries and therefore the adoption of FAS 160 did not have a significant impact on its results of operations or financial position. In March 2008, the FASB issued SFAS No. 161, “Disclosures about Derivative Instruments and Hedging Activities, an amendment of SFAS No. 133” (“FAS 161”).FAS 161 amends and expands the disclosure requirements of SFAS No. 133 for derivative instruments and hedging activities. FAS 161 requires qualitative disclosure about objectives and strategies for using derivative and hedging instruments, quantitative disclosures about fair value amounts of the instruments and gains and losses on such instruments, as well as disclosures about credit-risk features in derivative agreements. FAS 161 is effective for financial statements issued for fiscal years and interim periods beginning after November 15, 2008, with early application encouraged. The Company currently does not engage in hedging activities and therefore the adoption of this standard did not have a material effect on the Corporation’s financial statements or disclosure requirements. 9. Table of Contents PREMIER FINANCIAL BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED, DOLLARS IN TABLES IN THOUSANDS, EXCEPT PER SHARE DATA) NOTE1 - BASIS OF PRESENTATION – continued In
